Citation Nr: 9932920	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  96-25 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis C and/or a liver disorder.

2. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (West 1991) for idiopathic 
thrombocytopenia purpura, pneumonia, refractive error, and 
retinopathy, secondary to Interferon therapy and 
Prednisone.

3. Entitlement to an increased rating for residuals of a 
right ankle sprain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

By rating decision dated in March 1993, the Regional Office 
(RO) denied the veteran's claim for service connection for 
liver problems-hepatitis.  He was notified of this decision 
and of his right to appeal by a letter dated later that 
month, but a timely appeal was not received.  Subsequently, 
the veteran sought to reopen his claim for service connection 
for hepatitis C.  A November 1994 rating decision concluded 
that the evidence of record was not new and material, and the 
claim for service connection for hepatitis C remained denied.  
In a rating decision dated in May 1995, the RO held that the 
evidence submitted by the veteran was not new and material, 
and his claim for service connection remained denied.  It is 
from this determination that the present appeal to the Board 
of Veterans' Appeals (Board) ensues.

By rating action dated in January 1994, the RO denied the 
veteran's claim for an increased rating for his service-
connected right ankle sprain residuals.  Based on the receipt 
of additional evidence, including the report of a Department 
of Veterans Affairs (VA) examination in May 1998, the RO, by 
rating decision dated in November 1998, increased the 
noncompensable evaluation in effect for the right ankle 
injury to 10 percent, effective January 21, 1994.  The 
veteran has continued to disagree with the assigned rating.

In addition, by rating decision dated in August 1995, the RO 
denied the veteran's claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By rating decision dated in November 1994, the RO held 
that the evidence submitted by the veteran was not new and 
material, and his claim for service connection for 
hepatitis C continued to be denied.

2. The veteran was informed of this decision and of his right 
to appeal by a letter dated later in November 1994, but a 
timely appeal was not received.

3. The evidence added to the record since the November 1994 
decision includes a statement from two VA physicians 
suggesting that the veteran's hepatitis C had its onset in 
service, and an opinion from another VA physician that 
hepatitis could have resulted from claimed in-service 
immunizations.  

4. This evidence is neither cumulative nor redundant, and is, 
in conjunction with the evidence previously considered, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5. The claim for service connection for hepatitis C and/or a 
liver disorder is supported by cognizable evidence showing 
that the claim is plausible and capable of substantiation.

6. The veteran received Interferon therapy at the direction 
of the VA for treatment of hepatitis C.  He was also 
treated with Prednisone.

7. He subsequently developed idiopathic thrombocytopenia 
purpura, pneumonia and eye problems.

8. A VA physician found that the veteran has Interferon-
induced idiopathic thrombocytopenia purpura and 
retinopathy Interferon and Prednisone induced, and 
concluded that it could have resulted from service.

9. The veteran's right ankle sprain is manifested by 
limitation of motion and pain, without evidence of 
weakness, incoordination or fatigability.


CONCLUSIONS OF LAW

1. The evidence received since the RO denied service 
connection for a liver disorder including hepatitis in 
November 1994 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999).

2. The veteran's claim for service connection for hepatitis C 
and/or a liver disorder is well grounded.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991).

3. The veteran's claim for service connection for idiopathic 
thrombocytopenia purpura, pneumonia and retinopathy 
secondary to Interferon therapy and Prednisone therapy is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4. An increased rating for residuals of a right ankle sprain 
is not warranted.  38 U.S.C.A. §§ 1151, 5107(a) (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has 
Been Submitted to Reopen a Claim of 
Entitlement to Service Connection for 
Hepatitis C and/or a Liver Disorder

The Court has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was notified 
of the last final disallowance of the claim for service 
connection for a liver disorder, including hepatitis, in 
November 1994.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
the veteran was informed at that time of the denial of his 
claim for service connection for a liver disability, 
including hepatitis.  In order to do so, the Board will 
separately describe the evidence which was of record in 
November 1994, and the evidence presented subsequently.  The 
prior evidence of record is vitally important in determining 
newness and materiality for purposes of deciding whether to 
reopen a claim.  Id.

The "old" evidence 

The service medical records are negative for complaints or 
findings concerning hepatitis C or any other liver disorder.  
No problems involving the liver were noted on the separation 
examination in April 1974.

Laboratory tests at a VA facility show elevated SGOT and SGPT 
in September 1987 and January 1989.

On VA examination in October 1992, the veteran was noted to 
have had increased SGPT and SGOT in January 1989 on routine 
testing.  Initial hepatitis serology was negative, but in 
October 1991, his anti-hepatitis C antibody turned positive.  
The veteran denied symptoms of liver disease.  He related 
that he had not used alcohol since 1974, and denied having 
blood transfusions, using intravenous drugs or having any 
tattoos.  Following an examination, the impression was 
hepatitis C as described, with chronic active hepatitis and 
abnormal liver function tests.

In a statement dated in August 1993, the veteran described 
two incidents during service when he attempted to use 
intravenous drugs, but the syringe did not work and the 
plunger would not go down on either occasion.  

A liver biopsy in October 1993 revealed moderately severe 
cirrhosis with associated chronic active hepatitis and fatty 
metamorphosis consistent with hepatitis C infection and post-
hepatic cirrhosis.  

VA outpatient treatment records show that in November 1993, 
the veteran reported a history of elevated liver function 
tests since September 1987, as well as a history of remote 
intravenous drug abuse with a shared needle in 1973.  The 
assessment was chronic active hepatitis C.

Private medical records show that the veteran was admitted to 
a private hospital in April 1994.  It was indicated that his 
only risk factor for hepatitis C was distant intravenous drug 
abuse and possible blood occupational exposure.

The veteran was afforded an examination by the VA in July 
1994.  It was noted that the exact source of his exposure to 
hepatitis C remained unknown.  He had never used illicit 
drugs and had never been in close contact with any known 
patient with hepatitis.  The diagnosis was history of chronic 
hepatitis C.  

The RO decision 

By rating decision dated in November 1994, the RO found that 
the evidence submitted by the veteran was not new and 
material, and the claim for service connection for hepatitis 
was not reopened.

The additional evidence 

In a statement dated in March 1995, two VA physicians wrote 
that the October 1993 liver biopsy showed extensive bridging 
fibrosis, which is a precursor to liver cirrhosis.  The 
natural progression of hepatitis C begins with exposure and 
usually results in liver cirrhosis over at least 10-20 years.  
They concluded that it was possible that the veteran was 
exposed to the virus in the period that included his service 
in the armed forces.  

The veteran was again afforded an examination by the VA in 
March 1996.  It was reported that his hepatitis was sustained 
sometime in 1985.  The exact date was unknown, as was the way 
it was contracted.  The diagnosis was history of hepatitis, 
with abnormal liver function.  

On VA examination in March 1997, it was related that the 
veteran's liver enzymes were elevated on a routine physical 
examination in 1989, and that he was eventually diagnosed 
with hepatitis C.  He denied any history which would account 
for the usual transmission through intravenous drug abuse or 
transfusions.  He recalled several possibilities including 
military entrance immunizations which were given with an air 
injection gun without cleansing between recruits.  This 
method of immunization produced tearing of the tissue with 
bleeding, and the guns were not sterilized between patients.  
The veteran also reported that he received an influenza 
immunization while in service with a needle and syringe which 
was pre-drawn and lying on the table when he arrived at the 
troop medical clinic late in the day.  The diagnosis was 
chronic hepatitis C with persistently elevated liver enzymes.  
It was noted that there was no history of intravenous drug 
abuse or transfusions.  The examiner commented that the 
veteran's only exposure to needles was in service and that 
hepatitis C is transmitted through blood and blood products, 
and could have resulted from the immunizations in service.



Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has be disallowed, the [Board] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court of Appeals 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  This overturned a previous test 
adopted by the Court which held that, in order for newly 
submitted evidence to be considered material, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).

In Evans, 9 Vet. App. at 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

As noted above, the RO originally denied the veteran's claim 
in March 1993 on the basis that a liver disability, to 
include hepatitis C, was not shown to have been related to 
service.  In the November 1994 rating action, the RO held 
that the additional evidence submitted by the veteran was not 
new and material.  

The additional evidence in this case consists of reports of 
VA examinations and a March 1995 letter from two VA 
physicians.  In this regard, the Board notes that the 
statement from the doctors concludes that it was possible 
that the veteran had been exposed to hepatitis C in service.  
Similarly, following the VA examination in March 1997, the 
examiner observed that since the veteran's only exposure to 
needles was in service, his hepatitis C might have resulted 
from an in-service immunization since appropriate methods of 
sterilization were not employed.

This evidence is clearly new since it was not previously of 
record.  In addition, it bears directly and substantially on 
the question before the Board, that is, whether the veteran 
has a liver disability, to include hepatitis, which is 
related to service.  The evidence received since the November 
1994 RO decision suggests that he has the disorder and that 
it is related to service.  Given these factors, the newly 
proffered evidence is of such significance that it must be 
considered in order to fairly adjudicate the claim.  The 
Board finds, accordingly, that the additional evidence of 
record is new and material, warranting reopening of the claim 
for service connection for hepatitis C and/or a liver 
disorder.

Since the Board has determined that the evidence submitted is 
new and material, the next question which must be resolved is 
whether the claim is well grounded.  See Elkins, 12 Vet. App. 
209.  In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

The Board concludes that a well-grounded claim exists because 
there is current medical evidence that the veteran has 
hepatitis C; and a physician has opined that the veteran was 
possible exposed to the hepatitis C virus in service.  

II.  Compensation Benefits Under the 
Provisions of 38 U.S.C.A. § 1151 for 
Idiopathic Thrombocytopenia Purpura, 
Pneumonia, Refractive error, and 
Retinopathy, Secondary to Interferon 
therapy and Prednisone 

Factual background

The record reflects the fact that the veteran was referred by 
the VA to a private facility in 1994 for Alpha Interferon 
treatment for his liver disease.  It was noted that it was 
part of a "study protocol."  

The veteran was admitted to a VA hospital in April 1994 for 
oozing hemorrhage from his gums.  The impression was probable 
idiopathic thrombocytopenia.  He was transferred to a private 
facility.

Private medical records show that the veteran was seen in 
April 1994 and it was reported that he had entered the 
Interferon study about ten weeks earlier at that facility.  
He had experienced no problems until three days earlier when 
he noticed that his gums were bleeding.  It had begun as an 
"oozing."  He also noticed "red spots" on his chest, back 
and legs.  The impression was thrombocytopenia.  It was 
indicated that the veteran most likely had idiopathic 
thrombocytopenia purpura, given the findings.  Prednisone was 
prescribed while the veteran was hospitalized.  

Following a VA examination in July 1994, the diagnoses 
included history of chronic hepatitis C with partial response 
to Alpha Interferon therapy in early 1994, complicated by 
severe thrombocytopenia.  

The veteran was admitted to a private hospital in July 1994 
with a history of chronic hepatitis C and allergy to Alpha 
Interferon.  He presented with cough, fever, congestion, 
shortness of breath and generally not feeling well.  It was 
noted that he was on Prednisone for idiopathic 
thrombocytopenia.  The impressions included pneumonia, 
allergy to Alpha Interferon and idiopathic thrombocytopenia.  

VA outpatient treatment records show that the veteran was 
seen in January 1995 and related that he had been on 
Prednisone from April to October 1994.  In July 1995, he was 
seen in a VA optometry clinic for complaints including 
diplopia.  The assessment was monocular diplopia of unknown 
etiology.

VA outpatient treatment records show that when the veteran 
was seen in February 1995, it was reported that he had 
hepatitis C which was treated with Interferon complicated by 
idiopathic thrombocytopenia purpura which necessitated the 
discontinuance of Interferon and a course of steroids.  

In a statement dated in March 1995, two VA physicians wrote 
that the veteran had an adverse reaction to Alpha Interferon, 
complicated by idiopathic thrombocytopenia purpura.  

VA outpatient treatment records show that the veteran was 
seen in June 1995 for complaints including monocular 
diplopia.  Later that month, he was seen in a VA 
ophthalmology clinic.  Following an examination, the 
assessment was decreased visual acuity most likely secondary 
to lenticular changes from high dose Prednisone treatment.  
The examiner doubted Alpha Interferon involvement, but it was 
a possibility.  The role of hepatitis C was unknown.  

In an October 1995 report concerning the veteran's treatment 
with Interferon, it was noted that the clinical findings and 
response to therapy were consistent with Interferon-induced 
idiopathic thrombocytopenia purpura.

The veteran was afforded a VA examination in March 1996.  The 
examiner reviewed the claims folder and noted that the 
veteran underwent Interferon treatment and developed bleeding 
of the gums.  The Interferon was stopped, and he was placed 
on Prednisone, which was gradually tapered between April and 
October 1994.  The examiner also noted the June 1995 
outpatient treatment report summarized above.  Following an 
examination, the diagnoses were history of hepatitis with 
abnormal liver function and history of Interferon treatment 
with side effects as described.  

In May 1996, a study apparently submitted by the veteran 
suggested that retinopathy often occurred in patients with 
chronic hepatitis C who are receiving Interferon.

On VA examination in March 1997, the veteran's history was 
summarized.  It was concluded that the veteran had 
Interferon-induced idiopathic thrombocytopenia purpura and 
retinopathy, Interferon and Prednisone-induced.

Analysis 

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."  

Under the new 38 C.F.R. § 3.358(c)(3) compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. §  1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, § 1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

			(B) an event not reasonably foreseeable."

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza, 7 Vet. App. 498.

The initial question is whether the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for idiopathic thrombocytopenia purpura, 
pneumonia, refractive error, and retinopathy, secondary to 
Interferon therapy and Prednisone is well grounded.  As noted 
above, the veteran developed idiopathic thrombocytopenia 
purpura following his Interferon treatment for hepatitis in 
1994.  The Board also notes that at least some of the 
veteran's eye complaints were attributed by a VA physician to 
the use of prescribed Prednisone.  Finally, the Board notes 
that following the VA examination in March 1997, the examiner 
opined that the veteran had idiopathic thrombocytopenia 
purpura which was induced by Interferon and retinopathy, 
which was induced by Interferon and Prednisone.  Based on 
this evidence, the Board finds that the veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for idiopathic thrombocytopenia purpura, pneumonia, 
refractive error, and retinopathy, secondary to Interferon 
therapy and Prednisone is well grounded.

III.  An Increased Rating for Residuals 
of a Right Ankle Sprain

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected right 
ankle disability that are within the competence of a lay 
party to report are sufficient to conclude that his claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran was seen in 
November 1972 and related that he had injured his right ankle 
while running the previous night.  The impression was sprain.  
He again injured the right ankle in April 1974.  An X-ray 
revealed a probable avulsion fracture which was more likely 
old.  The examiner reviewed the X-ray and concluded that it 
was negative.  The impression was severe strain.

The veteran was afforded a VA examination in November 1986.  
An examination of the right ankle revealed good range of 
motion.  On passive motion, the ankle probably turned medial 
slightly more than what is considered normal, which suggested 
some stretching of the lateral ligaments.  No abnormality was 
noted on X-ray of the ankle.  The pertinent diagnosis was 
repeated sprains of the right ankle with some apparent 
stretching of the lateral ligaments.

Based on the findings summarized above, the RO, by rating 
action dated in February 1987, granted service connection for 
residuals of a sprain of the right ankle, and assigned a 
noncompensable evaluation under the provisions of Diagnostic 
Code 5271.  This evaluation remained in effect for many 
years.

The veteran was afforded a VA examination in July 1994.  He 
related that he had stepped off a curb and again injured the 
right ankle earlier that year.  He still noted some 
tenderness along the posterior-inferior aspect of the medial 
malleolus.  An examination of the right ankle disclosed mild 
tenderness over the inferior and posterior aspects of the 
medial malleolus.  There was no heat, swelling or redness 
noted.  There was no tenderness over the lateral malleolus.  
Plantar flexion was from 0-40 degrees, and dorsiflexion was 
from 0-20 degrees.  The diagnosis was history of recurrent 
sprains of the right ankle with possible history of fracture 
of the lateral malleolus.  

VA outpatient treatment records show that in September 1994, 
it was reported that the veteran had recently injured the 
right ankle.  An examination showed tenderness on the medial 
and lateral aspects of the right ankle.  There was no 
swelling.  Range of motion was full.  He ambulated with a 
slight antalgic gait.  The assessment was that the ankle pain 
was secondary to old injury.  

The veteran was seen in a VA outpatient clinic in December 
1994 with a history of an injury to the right foot more than 
six months ago.  He had been having problems with pain since 
the acute process subsided.  It was reported that he had 
periodically received physical therapy which provided 
temporary relief, and that he had been issued an ankle 
elastic support.  It was noted that range of motion of the 
right ankle was somewhat impaired in dorsiflexion.  The 
assessment was chronic right ankle pain secondary to injury.  
He was seen in another clinic that day and it was noted that 
dorsiflexion of the right ankle was -3 degrees active, and 12 
degrees passive; plantar flexion was 22 degrees, eversion was 
13, degrees and inversion was 50 degrees.  

On VA examination in March 1996, the veteran reported that he 
wore high-top shoes because the right ankle would be sore at 
the end of the day if he did not wear this type of shoe.  An 
examination of the right ankle showed that dorsiflexion was 
to 20 degrees, and plantar flexion was to 45 degrees.  There 
was no swelling, tenderness or deformities noted.  Carriage, 
posture and gait were normal.  The diagnosis was history of 
sprain of the right ankle, with discomfort and 
osteoarthritis.  There was no limitation of motion.  

A VA examination was conducted in May 1998.  The veteran 
related that he had experienced recurrent sprains of the 
right ankle and these had resulted in some limitations.  He 
stated that when he is sedentary for a while, and then gets 
up to walk, the right ankle is stiff.  He needed to walk a 
few steps to let it loosen up.  He reported that uneven 
terrain caused discomfort.  The veteran's pain was relatively 
constant, but he stated that some days are worse than others.  
He also indicated that he had some soreness after walking.  
He stated that his ankle would occasionally swell.  The 
veteran denied absenteeism from his job secondary to problems 
with his ankle.  

An examination of the right ankle revealed that the veteran 
had some pain with palpation over the inferior margin of the 
lateral malleolus.  There was no joint effusion, soft tissue 
swelling or ecchymosis.  He had normal muscle strength with 
strong resistance with both dorsiflexion and plantar flexion.  
No fatigability was seen.  There was no incoordination of the 
joint movement with either dorsiflexion or plantar flexion.  
The veteran denied any pain with either dorsiflexion or 
plantar flexion.  The veteran stated that he was having a 
good day.  Range of motion showed that dorsiflexion was 0-15 
degrees and plantar flexion was 0-45 degrees.  The veteran 
reported pain with palpation of the right ankle during flare-
ups.  An X-ray of the right ankle revealed minimal 
degenerative changes.  The diagnosis was recurrent right 
ankle sprains with evidence of degenerative joint disease and 
previous fracture with residual and sequelae as described.  
It was noted that changes in range of motion, pain, 
incoordination, fatigability and weakness during flare-ups 
were as described.  

Based on the evidence summarized above, the RO, in a rating 
decision dated in November 1998, assigned a 10 percent 
evaluation for the veteran's service-connected right ankle 
disability, effective January 1994.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 20 percent evaluation may be assigned for severe limitation 
of motion of the ankle.  When the limitation of motion is 
moderate, a 10 percent evaluation will be assigned.  
Diagnostic Code 5271.

The veteran has been afforded several examinations by the VA 
throughout the course of his appeal.  The Board observes that 
on the July 1994 VA examination, there was full range of 
motion.  No heat, tenderness or swelling was present.  It is 
significant to observe that this examination occurred after 
the veteran had re-injured the ankle earlier that year.  
Clearly, at the time of the examination, there were no 
residuals of the ankle sprain.  The Board notes that although 
some limitation of motion was present when the veteran was 
seen in December 1994, there was no restriction of motion on 
the March 1996 VA examination, and no other clinical 
abnormalities were documented.  The Board further observes 
that there was some limitation of dorsiflexion on the May 
1998 VA examination.  However, plantar flexion was full.  No 
pain on motion was present.  

As noted above, in order to warrant a 20 percent rating, the 
record must demonstrate marked limitation of motion of the 
ankle.  The evidence in support of the veteran's claim 
consists primarily of his statements regarding the severity 
of his right ankle disability.  The Board concludes that the 
examination findings, which show slight limitation of motion, 
are of greater probative value and they fail to establish 
that a higher rating is warranted.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  However, the recent VA examination failed to 
demonstrate the presence of pain or weakness in the right 
ankle on motion.  Therefore, a higher rating is not warranted 
under these provisions.


ORDER

1.  New and material evidence having been submitted to reopen 
a claim of entitlement to service connection for hepatitis C 
and/or a liver disorder, the claim is reopened.

2.  The claim of entitlement to service connection for 
hepatitis C and/or a liver disorder is well grounded.

3.  The claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for idiopathic 
thrombocytopenia purpura, pneumonia, refractive error, and 
retinopathy, secondary to Interferon therapy and Prednisone 
is well grounded.

4.  An increased rating for residuals of a sprain of the 
right ankle is denied.


REMAND

In light of the fact that the Board has determined that new 
and material evidence has been submitted, and that the claims 
for service connection for hepatitis C and/or a liver 
disorder and for compensation benefits pursuant to 
38 U.S.C.A. § 1151 for idiopathic thrombocytopenia purpura, 
pneumonia, refractive error and retinopathy, secondary to 
Interferon therapy and Prednisone are well grounded, the 
Board finds that additional development of the record is 
required.

In this regard, the Board points out that it does not appear 
that the veteran has been examined by a specialist in liver 
disease to determine the etiology of his hepatitis C.  
Similarly, it is noted that appropriate evaluations have not 
been undertaken to determine whether additional disability 
resulted from the treatment the veteran received at the 
behest of the VA.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by specialists when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers from whom he has 
received treatment for his liver 
disability since his separation from 
service and for idiopathic 
thrombocytopenia purpura, pneumonia and 
eye disabilities since 1994.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already 
been associated with the claims folder.

2. The veteran should then be afforded a 
VA examination by an appropriately 
qualified physician to determine the 
nature and extent of any liver 
disease.  All necessary tests should 
be performed.  The examiner is 
requested to furnish an opinion as to 
whether it is at least as likely as 
not that the veteran's current liver 
disease is related to service.  The 
rationale for any opinion expressed 
should be set forth.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.




3. The veteran should then be afforded VA 
examinations by appropriately 
qualified physicians, if necessary 
specialists in hematology, pulmonary 
disease and ophthalmology, in order to 
determine the nature and extent of 
idiopathic thrombocytopenia purpura, 
pneumonia and any eye disability 
present.  The examiners must comment 
whether any additional disability 
resulted from the Interferon treatment 
authorized by the VA.  The rationale 
for any opinion expressed should be 
set forth.  The claims folder should 
be made available to the examiners in 
conjunction with the examinations.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand will ensue.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Vito A. Clementi 
	Acting Member, Board of Veterans' Appeals






